           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CLARENCE COWLEY, JR.                                        PLAINTIFF

v.                       No. 3:19-cv-162-DPM

MIDDLE COFF, Officer, Jonesboro
Police Department; JONESBORO
POLICE DEPARTMENT; and DOES                           DEFENDANTS

                               ORDER
     Cowley hasn't paid the filing and administrative fees or filed a
complete application to proceed in forma pauperis. NQ 5. Instead, his
mail is being returned undelivered. NQ 6 & NQ 7. His complaint will
therefore be dismissed without prejudice. LOCAL RULE 5.5(c)(2). An in
forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge
